         Case 3:19-cv-00965-KAD Document 51 Filed 05/14/20 Page 1 of 15



                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

 NEAL BISSONETTE, TYLER                               No. 3:19-cv-00965 (KAD)
 WOJNAROWSKI,
      Plaintiffs,


        v.


 LEPAGE BAKERIES PARK ST., LLC,
 C.K. SALES CO., LLC, FLOWERS
 FOODS, INC.,
       Defendants.


                                                      May 14, 2020

                 MEMORANDUM OF DECISION RE:
 DEFENDANTS’ MOTION TO DISMISS, OR IN THE ALTERNATIVE, TO COMPEL
 ARBITRATION AND SUPPLEMENTAL MOTION TO DISMISS (ECF NOS. 31, 41)

Kari A. Dooley, United States District Judge:

       Plaintiffs Neal Bissonnette (“Bissonette”) and Tyler Wojnarowski (“Wojnarowski” and,

collectively, the “Plaintiffs”) brought this putative class action under the Fair Labor Standards Act

(“FLSA”), 29 U.S.C. § 216(b), against Defendants Lepage Bakeries Park St., LLC (“Lepage”),

CK Sales Co., LLC, (“CK Sales”), and Flowers Foods, Inc. (“Flowers Foods” and, collectively,

the “Defendants”) alleging that Defendants deliberately misclassified Plaintiffs as independent

contractors in violation of Connecticut law and the FLSA. On September 18, 2019, Defendants

filed a motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(1) (ECF No. 31) and supporting

memorandum (ECF No. 31-1) in which they urge the Court to dismiss the action, or, in the

alternative, to compel arbitration, pursuant to an arbitration agreement executed by the parties. On

October 9, 2019, Plaintiffs filed an opposition to the motion to dismiss (ECF No. 32) in which they

argue principally that Plaintiffs cannot be compelled to arbitrate under the Federal Arbitration Act

                                                 1
           Case 3:19-cv-00965-KAD Document 51 Filed 05/14/20 Page 2 of 15



(“FAA”) because they fall within the FAA’s exemption for transportation workers. Defendants

filed their reply brief on October 23, 2019 (ECF No. 35) and oral argument was held on December

5, 2019. (ECF No. 44.) The Court has also considered Plaintiffs’ sur-reply (ECF No. 48) and the

Defendants’ response (ECF No. 49) following oral argument, as well as a notice of supplemental

authority filed by the Plaintiffs on April 1, 2020. (ECF No. 50.) For the following reasons,

Defendants’ motion to dismiss is GRANTED.1

Background

         The Parties and Their Relationship

         Defendants are in the business of producing, transporting, and selling baked goods under

brand names such as Wonder Bread and Country Kitchen. (First Am. Compl., “FAC,” ¶ 12, ECF

No. 24.) CK Sales is a wholly-owned subsidiary of Lepage, which is a wholly-owned subsidiary

of Flowers Foods. (Defs.’ Mem. at 1 n.1; Rule 7.1 Disclosure Statement, ECF No. 17.)

         Plaintiffs’ respective companies are franchisees that each entered into a “Distribution

Agreement” with CK Sales, through which they acquired certain distribution rights in exchange

for monetary consideration.2 (FAC ¶¶ 16–17; Lithicum Decl. ¶¶ 6–7, ECF No. 31-2.) In essence,


1
  After Defendants filed their motion to dismiss, Plaintiffs filed Opt-in Consent forms for two additional putative
plaintiffs, Danny Burgos (“Burgos”) and Kyle Sullivan (“Sullivan”). (ECF Nos. 34, 37.) With the Court’s permission,
Defendants have supplemented the motion to dismiss with the arbitration contracts executed by Burgos and Sullivan
on behalf of their respective companies. (ECF Nos. 41, 41-1.) Defendants seek dismissal of the opt-in Plaintiffs’
claims on the same grounds asserted in the subject motion, and this Memorandum of Decision accordingly applies to
the claims of all four Plaintiffs.
2
  Neither the Plaintiffs nor the Defendants draw a distinction between the Plaintiffs and their respective companies
and neither has argued that the distinction has any bearing on the issues to be decided. It is not clear to the Court that
the parties are correct in this regard. The Supreme Court has never had occasion to determine whether the FAA
Section 1 exemption would apply to an alleged “transportation worker” that is in fact a legal entity such as a
corporation and not a person. In New Prime Inc. v. Oliveira, 139 S. Ct. 532 (2019), the Court held that a contract
between a trucking company and an independent contractor employee was a “contract of employment” within the
meaning of the FAA without acknowledging that the contract was actually with the independent contractor’s LLC—
an issue that was disposed of earlier in the litigation by the First Circuit Court of Appeals. See Oliveira v. New Prime,
Inc., 857 F.3d 7, 17 (1st Cir. 2017) (noting that because the defendant treated the contract as one between Oliveira
and the trucking company instead of one between the trucking company and Oliveira’s LLC the court would do the
same, and concluding that “because the parties do not dispute that Oliveira is a transportation worker under § 1, we


                                                            2
             Case 3:19-cv-00965-KAD Document 51 Filed 05/14/20 Page 3 of 15



Plaintiffs purchase Defendants’ products from CK Sales and resell them to their customers at a

higher price. (See Lithicum Decl. ¶ 9.) In doing so they pick up baked goods that have been

delivered from one of Defendants’ commercial bakeries to a local warehouse and then deliver

those products to retail outlets in Connecticut, where they display the products in accord with

Defendants’ standards. (FAC ¶¶ 18, 33.) Plaintiffs allege that in an average week they spend at

least forty hours delivering the Defendants’ baked goods.3 (Id. ¶ 33.) As franchisees, however,

Plaintiffs are also contractually responsible for operating and growing their businesses, including

by developing and maintaining customer relationships and servicing customers in their territories.

(Lithicum Decl. ¶ 8.) Though the Distribution Agreements classify Plaintiffs as independent

contractors, Plaintiffs allege that they are, in fact, employees given the degree of supervision and

control Defendants retain over Plaintiffs’ work. (See FAC ¶¶ 21–37.)

           Plaintiffs brought this putative class action under the FLSA on behalf of themselves and

“all individuals who have signed a distributor agreement and who personally deliver products for

Defendants in the State of Connecticut.” (Id. ¶ 38.) They allege that Defendants deliberately

misclassified Plaintiffs as independent contractors in violation of Connecticut law and the FLSA

and assert claims for unpaid or withheld wages pursuant to Conn. Gen. Stat. § 31-72 (Count I),

overtime wages pursuant to Conn Gen. Stat. § 31-76C (Count II), and back wages for overtime

worked, liquidated damages, and reasonable costs and attorneys’ fees pursuant to the FLSA (Count




need not address whether an LLC or other corporate entity can itself qualify as a transportation worker.”) Likewise,
because the parties agreed that Oliveira was otherwise “a worker engaged in interstate commerce” for purposes of the
FAA, the issue was apparently not before the Supreme Court. See 139 S. Ct. at 539 (quotation marks and alterations
omitted). This Court need not take up the issue due to its conclusion that the Plaintiffs (whether individuals or
corporate entities) are not transportation workers within the scope of the exemption.
3
    Prior to becoming a franchisee, Bissonette was also employed by the Defendants as a delivery driver. (FAC ¶ 15.)



                                                           3
          Case 3:19-cv-00965-KAD Document 51 Filed 05/14/20 Page 4 of 15



III). They also assert a claim for unjust enrichment (also captioned Count III, though in effect

constituting Count IV).

        The Arbitration Agreements

        The Distribution Agreements signed by the Plaintiffs each contain a “Mandatory and

Binding Arbitration” provision that incorporates, as Exhibit K, a separate Arbitration Agreement.4

That Arbitration Agreement provides in relevant part that claims “arising from, related to, or

having any relationship or connection whatsoever with the Distributor Agreement . . . shall be

submitted to and determined exclusively by binding arbitration under the Federal Arbitration Act

(9 U.S.C. §§ 1, et seq.) (‘FAA’) in conformity with the Commercial Arbitration Rules of the

American Arbitration Association . . . .” (Distributor Agreements Ex. K at 1, ECF No. 31-2 at 41,

80; ECF No. 41-1 at 38, 112.) It expressly includes as covered claims those “alleging that

DISTRIBUTOR was misclassified as an independent contractor, [and] any other claims premised

upon DISTRIBUTOR’s alleged status as anything other than an independent contractor . . . .” (Ex.

K at 2.) The Arbitration Agreement also contains a class action waiver which states:

        TO THE MAXIMUM EXTENT PERMITTED BY LAW, BOTH PARTIES
        EXPLICITLY WAIVE ANY RIGHT TO: (1) INITIATE OR MAINTAIN ANY
        COVERED CLAIM ON A CLASS, COLLECTIVE, REPRESENTATIVE, OR
        MULTI-PLAINTIFF BASIS EITHER IN COURT OR ARBITRATION; (2) SERVE
        OR PARTICIPATE AS A REPRESENTATIVE OF ANY SUCH CLASS,
        COLLECTIVE, OR REPRESENTATIVE ACTION; (3) SERVE OR

4
  For example, the Distributor Agreement executed by CK Sales and Bissonnette’s company, Bissonnette Inc.,
provides in relevant part:

        All claims, disputes, and controversies arising out of or in any manner relating to this Agreement or any other
        agreement executed in connection with this Agreement, or to the performance, interpretation, application or
        enforcement hereof, including, but not limited to breach hereof and/or termination hereof, which has not been
        resolved pursuant to the negotiation and mediation provisions herein shall be submitted to binding arbitration
        in accordance with the terms and conditions set forth in the Arbitration Agreement attached hereto as Exhibit
        K, excepting only such claims, disputes, and controversies as specifically excluded therein.

(Distributor Agreement § 18.3, ECF No. 31-2 at 25.) Wojnarowski’s Distribution Agreement, which he executed in
his capacity as President of his company, Blue Star Distributors Inc., contains substantially similar language (ECF
No. 31-2 at 62), as do the Distribution Agreements executed by Sullivan on behalf of his company, KTS Distributors
Inc., and Burgos on behalf of his company, Burgos Distribution Inc. (ECF No. 41-1 at 20, 94.)

                                                          4
         Case 3:19-cv-00965-KAD Document 51 Filed 05/14/20 Page 5 of 15



       PARTICIPATE AS A MEMBER OF ANY SUCH CLASS, COLLECTIVE, OR
       REPRESENTATIVE ACTION; OR (4) RECOVER ANY RELIEF FROM ANY
       SUCH CLASS, COLLECTIVE, REPRESENTATIVE, OR MULTI-PLAINTIFF
       ACTION.

(Ex. K at 1.) It further provides that “[a]ny issues concerning arbitrability of a particular issue or

claim under this Arbitration Agreement, . . . shall be resolved by the arbitrator, not a court,” with

certain exceptions, including one for issues “concerning . . . the applicability of the FAA.” (Ex. K

at 2.) Finally, the Arbitration Agreement contains a choice of law provision which provides that

it “shall be governed by the FAA and Connecticut law to the extent Connecticut law is not

inconsistent with the FAA.” (Ex. K at 3.)

       Relying on these provisions, Defendants argue that this action must be dismissed and

alternatively seek an order compelling arbitration. As noted previously, Plaintiffs respond that

they cannot be compelled to arbitrate because they fall within the FAA’s exemption for

transportation workers. They further assert that they cannot be compelled to arbitrate under

Connecticut law because: (1) requiring arbitration would be “inconsistent within the FAA” and

thus violate the Arbitration Agreement; (2) the FAA preempts Connecticut law; and (3) the class

action waiver is unenforceable under Connecticut law as a matter of public policy.

Standard of Review

       A party aggrieved by another party’s failure or refusal to arbitrate may petition the district

court for an order directing that arbitration commence in the manner provided for in the parties’

agreement. 9 U.S.C. § 4. In deciding whether arbitration must be compelled, the Court applies a

standard comparable to that applied on a motion for summary judgment. See Schnabel v.

Trilegiant Corp., 697 F.3d 110, 113 (2d Cir. 2012) (citing Bensadoun v. Jobe-Riat, 316 F.3d 171,




                                                  5
           Case 3:19-cv-00965-KAD Document 51 Filed 05/14/20 Page 6 of 15



175 (2d Cir. 2003)).5 Thus, “[w]hile it is generally improper to consider documents not appended

to the initial pleading or incorporated in that pleading by reference in the context of a Rule 12(b)(6)

motion to dismiss, it is proper (and in fact necessary) to consider such extrinsic evidence when

faced with a motion to compel arbitration.” Guida v. Home Sav. of Am., Inc., 793 F. Supp. 2d 611,

613 n.2 (E.D.N.Y. 2011) (quotation marks and citations omitted).

         “[T]he party resisting arbitration bears the burden of proving that the claims at issue are

unsuitable for arbitration.”          Long v. Amway Corp., 306 F. Supp. 3d 601, 607 (S.D.N.Y.

2018) (quoting Green Tree Fin. Corp.–Ala. v. Randolph, 531 U.S. 79, 91 (2000)). “A party

opposing arbitration may not satisfy this burden through ‘general denials of the facts on which the

right to arbitration depends’; instead, ‘[i]f the party seeking arbitration has substantiated the

entitlement by a showing of evidentiary facts, the party opposing may not rest on a denial but must

submit evidentiary facts showing that there is a dispute of fact to be tried.’”                            Id. (quoting

Oppenheimer & Co. v. Neidhardt, 56 F.3d 352, 358 (2d Cir. 1995)).

Discussion

         The FAA provides that “[a] written provision in any . . . contract evidencing a transaction

involving commerce to settle by arbitration a controversy thereafter arising out of such contract or

transaction . . . shall be valid, irrevocable, and enforceable, save upon such grounds as exist at law

or in equity for the revocation of any contract.” 9 U.S.C. § 2. “The FAA embodies a national



5
  Defendants filed a motion to dismiss pursuant to Rule 12(b)(1), which invokes a challenge to the Court’s subject
matter jurisdiction. “Whether the parties agreed to arbitrate the dispute, however, does not affect the Court’s subject-
matter jurisdiction,” and “[h]ere, Plaintiff[s’] federal statutory claims clearly supply the Court with federal question
jurisdiction.” Armor All/STP Prod. Co. v. TSI Prod., Inc., 337 F. Supp. 3d 156, 163 n.2 (D. Conn. 2018). Because
Defendants specifically seek to require Plaintiffs to participate in individual arbitration, the Court applies the standard
of review applicable to ruling on a motion to compel arbitration. See Nicosia v. Amazon.com, Inc., 834 F.3d 220, 230
(2d Cir. 2016) (recognizing courts’ authority to convert motions to dismiss into motions to compel when consistent
with the relief sought by the moving party); see also Lobban v. Cromwell Towers Apartments, Ltd. P’ship, 345 F.
Supp. 3d 334, 342 (S.D.N.Y. 2018) (converting motion to dismiss into motion to compel and applying summary
judgment standard where, as here, defendant sought to compel arbitration in the alternative).

                                                            6
           Case 3:19-cv-00965-KAD Document 51 Filed 05/14/20 Page 7 of 15



policy favoring arbitration founded upon a desire to preserve the parties’ ability to agree to

arbitrate, rather than litigate, their disputes.” Doctor’s Assocs., Inc. v. Alemayehu, 934 F.3d 245,

250 (2d Cir. 2019) (quotation marks, alteration and citation omitted). As relevant here, however,

the FAA does not apply to “contracts of employment of seamen, railroad employees, or any other

class of workers engaged in foreign or interstate commerce.” 9 U.S.C. § 1.

         The threshold question in this case is whether Plaintiffs fall within the FAA Section 1

exemption such that the Arbitration Agreement cannot be enforced against them.6                             This Court

must therefore decide whether Plaintiffs fall within the FAA’s so-called “residual clause”

encompassing the contracts of “any other class of workers engaged in foreign or interstate

commerce” as they contend. To start, the Supreme Court has held that this phrase is confined to

transportation workers. See Circuit City Stores, Inc. v. Adams, 532 U.S. 105, 119 (2001). If

Plaintiffs are not transportation workers within the meaning of the statute, then the motion to

dismiss must be granted in favor of an order compelling arbitration.7




6
  As noted above, while the Arbitration Agreements in this case include a delegation clause requiring that questions
of arbitrability be resolved by the arbitrator and not the Court, this provision excepts, inter alia, questions concerning
“applicability of the FAA.” (Ex. K at 2.) And the Supreme Court has recently clarified that even where an arbitration
agreement delegates the question of arbitrability, such a provision can only be enforced in the context of a contract
that is not excluded under Section 1 of the FAA. See New Prime, 139 S. Ct. at 537.
7
  Defendants alternatively assert that the Court need not decide the transportation worker issue because it is clear that
arbitration is required under Connecticut law as an alternative to the FAA. Defendants are correct that Connecticut
law does not contain an analogous transportation worker exemption, Conn. Gen. Stat. Ann. § 52-408, and they are
also correct that, as a general matter, state law applies to contracts that are not governed by the FAA, see, e.g., Michel
v. Parts Auth., Inc., No. 15-CV-5730 (ARR) (MDG), 2016 WL 5372797, at *3 (E.D.N.Y. Sept. 26, 2016). Here,
however, the parties’ Arbitration Agreement not only states that covered claims “shall be submitted to and determined
exclusively by binding arbitration under the Federal Arbitration Act,” but it also specifically provides that the
“Agreement shall be governed by the FAA and Connecticut law to the extent Connecticut law is not inconsistent with
the FAA.” (Ex. K at 1, 3.) Because “a district court has no authority to compel arbitration under Section 4 where
Section 1 exempts the underlying contract from the FAA’s provisions,” In re Van Dusen, 654 F.3d 838, 843 (9th Cir.
2011), the Court concludes that it would be “inconsistent with the FAA” for the Court to exercise its authority under
Connecticut law to compel arbitration if the Court would lack authority to do the same under the FAA. Accordingly,
the threshold question of whether Plaintiffs are exempt from the FAA is one that the Court will treat as dispositive to
the instant motion.

                                                            7
           Case 3:19-cv-00965-KAD Document 51 Filed 05/14/20 Page 8 of 15



         In Circuit City the Supreme Court confronted the question of whether the FAA’s exclusion

for “contracts of employment of seamen, railroad employees, or any other class of workers

engaged in foreign or interstate commerce” extended to all contracts of employment, or only to

those involving transportation workers, which, the Court noted, had been defined by some Courts

of Appeals “as those workers ‘actually engaged in the movement of goods in interstate

commerce.’” 532 U.S. at 112 (quoting Cole v. Burns Int’l Sec. Servs., 105 F.3d 1465, 1471 (D.C.

Cir. 1997)). In adopting the latter construction, the Court invoked the ejusdem generis canon of

statutory interpretation to hold that the residual clause must be defined by reference to the

enumerated categories of “seamen” and “railroad employees” that precede it. See id. at 114–15.

The Court also observed that in enacting the FAA, Congress likely intended to carve out an

exception for those in the transportation industry in light of other existing and anticipated federal

statutory remedial schemes that covered these categories of workers. See id. at 120–21. In New

Prime, 139 S. Ct. 532, the Supreme Court recently clarified that the exemption for transportation

workers covers independent contractors as well as employees.

         The Second Circuit has observed that the transportation worker exemption applies

“narrowly to encompass only ‘workers involved in the transportation industries.’” Adams v.

Suozzi, 433 F.3d 220, 226 n.5 (2d Cir. 2005) (quoting Md. Cas. Co. v. Realty Advisory Bd. on

Labor Relations, 107 F.3d 979, 982 (2d Cir. 1997)).8 Beyond this initial requirement, the Second


8
  The Defendants first argue that they are not in the transportation industry (and by extension nor are their independent
contractors) because their primary businesses are the baking, selling and distribution of baked goods, not the actual,
physical movement of goods through interstate commerce. While such movement is necessary to transmit their
products to consumers, they argue that it is only incidental to their primary business. See, e.g., Tran v. Texan Lincoln
Mercury, Inc., No. H-07-1815, 2007 WL 2471616, at *5 (S.D. Tex. Aug. 29, 2007) (explaining that “[u]nder Fifth
Circuit precedent, a transportation worker is someone who works in the transportation industry-an industry whose
mission it is to move goods,” while the plaintiff “worked in the automobile industry-an industry whose mission it is
to manufacture and sell automobiles” and holding that plaintiff was not a transportation worker under the FAA).
Plaintiffs respond that the cases relied upon by Defendants all involved workers one or more steps removed from the
actual transportation of goods in commerce, such as a car dealership employee. The Court does not decide this issue


                                                           8
           Case 3:19-cv-00965-KAD Document 51 Filed 05/14/20 Page 9 of 15



Circuit has not yet defined the contours of who qualifies as a “transportation worker,” though other

courts have developed various methods of resolving the question. See, e.g., Lenz v. Yellow Transp.,

Inc., 431 F.3d 348, 352 (8th Cir. 2005) (setting forth non-exhaustive eight-factor test); cf.

Kowalewski v. Samandarov, 590 F. Supp. 2d 477, 482 n.3 (S.D.N.Y. 2008) (declining to follow

the Lenz factors strictly, as they were formulated in the specific context of “a worker one step

removed from the actual physical delivery of goods”—i.e., a customer service representative for a

transportation company). A review of the case law reveals that typically those “engaged in the

movement of goods in interstate commerce” fall within the statutory heartland. Circuit City, 532

U.S. at 112 (internal quotation marks omitted). Here, as a threshold matter, the Plaintiffs check

this box given that Defendants’ products are manufactured out of state (see Defs.’ Mem. at 18 n.

10) and are delivered to warehouses in-state and ultimately to store shelves by the Plaintiffs. But

the parties dispute whether Plaintiffs’ role is sufficiently confined to driving, delivery, and

distribution so as to make them “transportation workers” for purposes of the Section 1 exemption.

         In urging the Court to hold that Plaintiffs fall within the FAA’s residual clause, the

Plaintiffs characterize themselves as “last mile” delivery drivers for baked goods that originate

outside of the State. They argue that they are therefore akin to those intrastate drivers that courts

have held fall squarely within the FAA exemption because they deliver goods that have traveled

in interstate commerce. 9 See, e.g., Waithaka v. Amazon.com, Inc., 404 F. Supp. 3d 335, 343 (D.

Mass. 2019), appeal docketed, No. 19-1848 (1st Cir. Aug. 30, 2019) (holding that “last mile”

delivery drivers for Amazon who deliver goods solely within Massachusetts are transportation



in light of its determination that Plaintiffs have not established that they are transportation workers regardless of
whether or not Defendants can be characterized as operating in the transportation industry.
9
  According to Jake Linthicum, Lepage’s Distributor Enablement Operations Coordinator, Plaintiffs “do not cross
state lines to deliver goods in connection with the operation of their business.” (Linthicum Decl. ¶ 10.) This contention
is not in dispute.

                                                           9
        Case 3:19-cv-00965-KAD Document 51 Filed 05/14/20 Page 10 of 15



workers as “they are indispensable parts of Amazon’s distribution system” and are “so closely

related to interstate commerce as to be part of it”); Rittmann v. Amazon.com, Inc., 383 F. Supp. 3d

1196, 1201 (W.D. Wash. 2019) (finding no cognizable distinction between “long haul” and “short

haul” drivers who transport goods that have traveled interstate and holding that “[i]f an employer’s

business is centered around the interstate transport of goods and the employee’s job is to transport

those goods to their final destination—even if it is the last leg of the journey—that employee falls

within the transportation worker exemption.”); Nieto v. Fresno Beverage Co., 245 Cal. Rptr. 3d

69, 76 (Cal. Ct. App. 2019), reh’g denied (Mar. 27, 2019), review denied (July 10, 2019) (applying

FAA Section 1 exemption to California delivery driver who worked for beverage distributor that

purchased its products nationally and internationally); Ward v. Express Messenger Sys., Inc., 413

F. Supp.3d 1079, 1087 (D. Colo. 2019) (holding that Colorado drivers who delivered packages for

customers that included Amazon and Staples were transportation workers where they, inter alia,

transported and handled goods that traveled interstate despite “the absence of any indication that

Plaintiffs transported goods across state lines”); Christie v. Loomis Armored US, Inc., No. 10-CV-

02011 (WJM) (KMT), 2011 WL 6152979, at *3 (D. Colo. Dec. 9, 2011) (determining that the

plaintiff driver was a transportation worker despite failing to show that she traveled out of state

where “[h]er job is to transport currency, a good that is [i]ndisputably in the stream of interstate

commerce”); see also Diaz v. Michigan Logistics Inc., 167 F. Supp. 3d 375, 381 n.3 (E.D.N.Y.

2016) (assuming without deciding that plaintiffs “responsible for transporting and handling

automotive parts that allegedly moved in interstate commerce” were exempt even though they did

not actually cross state lines).

        The Defendants assert that this line of cases, even if followed, is inapplicable in this

situation. The Court agrees. Indeed, the Court does not take issue with these cases or with the



                                                10
         Case 3:19-cv-00965-KAD Document 51 Filed 05/14/20 Page 11 of 15



general proposition that a delivery driver responsible for transporting goods that have traveled

interstate may well be a “transportation worker” for purposes of the FAA. As one court has aptly

observed, “[i]f there is one area of clear common ground among the federal courts to address this

question, it is that truck drivers—that is, drivers actually involved in the interstate transportation

of physical goods—have been found to be ‘transportation workers’ for purposes of the residuary

exemption in Section 1 of the FAA.” Saxon v. Sw. Airlines Co., No. 19-CV-0403, 2019 WL

4958247, at *4 (N.D. Ill. Oct. 8, 2019), appeal docketed, No. 19-3226 (7th Cir. Nov. 7, 2019)

(quoting Kowalewski, 590 F. Supp. 2d at 482–83). Here, however, the Plaintiffs’ Distributor

Agreements evidence a much broader scope of responsibility that belies the claim that they are

only or even principally truck drivers. Rather, because the Plaintiffs purchase and own the

territories comprising their routes, their distribution efforts are the means by which they realize

and increase sales and profits for their franchise businesses. (See Linthicum Decl. ¶ 8.) Toward

that end, the Distributor Agreements do not obligate Plaintiffs “to perform any services

personally,” such as driving; instead, they grant Plaintiffs latitude in managing their businesses,

“including hiring employees at their discretion to run their businesses.”10 (Id.; see also Distributor

Agreements § 16.2.) Plaintiffs are additionally responsible for not only obtaining and insuring

their own delivery vehicles (Distributor Agreement § 9.1), but also:

        identifying and engaging potential new customers; developing relationships with key
        customer contacts; ordering products based on customer needs; servicing the customers in
        their territory; stocking and replenishing product at the customer locations; removing stale
        product; and other activity necessary to promote sales, customer service, and otherwise
        operate their businesses.




10
  As noted above, the Supreme Court has not determined whether a corporate entity can be a “transportation worker”
within the meaning of the Section 1 exemption. But where, as here, the purported “contract of employment” does not
require any particular person to perform the work and allows the Plaintiff-entities to delegate the contractual
obligations to one or more persons/employees, such a contractual arrangement renders it even more difficult to
envision how the contracting entity could be classified a transportation worker.

                                                       11
        Case 3:19-cv-00965-KAD Document 51 Filed 05/14/20 Page 12 of 15



(Linthicum Decl. ¶ 8.) Plaintiffs are further required “to use their ‘Best Efforts’ to increase sales

in their territories . . . including by asking for displays, providing good customer service,

recommending new products, soliciting new accounts, and effective merchandising, among other

things.” (Id.; see also Distributor Agreements § 5.1.)

       Defendants thus argue persuasively that Plaintiffs are “more akin to sales workers or

managers who are generally responsible for all aspects of a bakery products distribution business”

than they are to “traditional transportation workers like a long-haul trucker, railroad worker, or

seaman.” (Defs.’ Mem. at 22.) The Defendants also cite to a somewhat comparable case where a

district court held that a sales service representative (“SSR”) position that involved driving and

delivering the defendant’s products but also included “restocking supplies, and receiving orders or

facilitating sales for more supplies,” did not fall within the transportation worker exception. Veliz

v. Cintas Corp., No. C 03-1180 (SBA), 2004 WL 2452851, at *9 (N.D. Cal. Apr. 5,

2004), modified on reconsideration on other grounds, 2005 WL 1048699 (N.D. Cal. May 4,

2005). Recognizing that the “job duties certainly entail driving” but “do not, however, entail

delivery of product in the same manner that a truck driver does,” the court concluded that “[t]he

primary duty of SSRs is more akin to customer service than it is to a warehouse trucker, railroad

employee or seamen.” Id. at *10.

       The Plaintiffs distinguish Veliz because Plaintiffs do deliver product in the same manner

as a truck driver—“Plaintiffs quite literally load a truck with products and then drive the truck to

deliver the products to numerous locations.” (Pls.’ Opp. at 12 n.6.) But even if the movement of

physical goods is the sine qua non of the FAA exemption, see, e.g., Kowalewski, 590 F. Supp. 2d

at 483–84, the Court is not aware of any case holding that a worker’s responsibility for delivering

physical goods will defeat compelling evidence that the worker performs myriad other non-



                                                 12
          Case 3:19-cv-00965-KAD Document 51 Filed 05/14/20 Page 13 of 15



transportation related functions that fundamentally transform the nature of the job description. On

this issue Plaintiffs have not put forth any evidence to refute the Defendants’ submissions, which

reveal that Plaintiffs’ functions include not merely distribution but also customer service and sales

dimensions, and which further reveal that Plaintiffs are not even contractually obligated to

transport Defendants’ products personally. Cf. Hamrick v. Partsfleet, LLC, 411 F. Supp.3d 1298,

1302 (M.D. Fla. 2019) (finding transportation worker exemption applicable where “the

transportation of goods that are and have been traveling in interstate commerce is the totality of

Plaintiffs’ job”) (emphasis added). While Plaintiffs argue that issues of fact preclude the granting

of a motion to compel under the applicable summary judgment-like standard (Pl.s’ Sur-Reply at

4), they again fail to come forward with evidence to rebut the Defendants’ assertions so as to create

such an issue of fact. See Long, 306 F. Supp. 3d at 607 (“[I]f the party seeking arbitration has

substantiated the entitlement by a showing of evidentiary facts, the party opposing may not rest on

a denial but must submit evidentiary facts showing that there is a dispute of fact to be tried”)

(quotation marks and citation omitted). Instead, Plaintiffs seek to create a factual dispute by citing

Defendants’ representations in this and other litigation, concerning Defendants’ legal status under

other statutory regimes that have no bearing on the FAA exemption.11


11
   Plaintiffs cite Defendants’ Tenth Defense in their Answer to the FAC, in which they state that assuming arguendo
that Plaintiffs are “employees” within the meaning of the FLSA, their claims are barred by the FLSA’s “Motor Carrier
Exception,” due to the fact that Plaintiffs “drive or drove vehicles with a Gross Vehicle Rating or Gross Vehicle
Weight of at least 10,001 pounds, transport or were subject to transporting certain goods originating out of state, and
because there is practical continuity of movement of these goods until they reach retail customers and other
customers.” (ECF No. 28 at 13.) They also cite Defendants’ memorandum of law in support of their motion for
summary judgment in Bokanoski et al. v. Lepage Bakeries Park Street, LLC et al., No. 15-CV-00021 (JCH) (ECF No.
83-1 at 8) (D. Conn. April 6, 2016), in which Defendants argued that they “are a motor carrier of property within the
meaning and purview of the [Federal Aviation Administration Authorization Act of 1994] because, through their own
employees and contracting with independent contractor franchises, they deliver products that remain in the stream of
interstate commerce to customers in Connecticut and throughout New England.” (ECF No. 48-1 at 8.) Even if the
Court were to credit these representations as facts bearing on the instant litigation, they only establish that driving
trucks and delivering products that travel in interstate commerce comprise some of the Plaintiffs’ responsibilities,
which the Court acknowledges but which does not change the outcome of the Court’s analysis. Defendants also
correctly observe that these statements, which were made in the context of completely different statutory frameworks,


                                                         13
          Case 3:19-cv-00965-KAD Document 51 Filed 05/14/20 Page 14 of 15



         Even allowing that Plaintiffs spend the majority of their working hours delivering products,

moreover, the Court is doubtful that Plaintiffs’ role as distributor franchisees is sufficiently

analogous to that of early 20th century railroad workers or seamen to warrant a finding that

Congress would have envisioned the FAA exception embracing such workers. See Vargas v.

Delivery Outsourcing, LLC, No. 15-CV-03408 (JST), 2016 WL 946112, at *3 (N.D. Cal. Mar. 14,

2016) (“Section 1’s exemption was intended to reach workers who would, by virtue of a strike,

‘interrupt the free flow of goods to third parties in the same way that a seamen’s strike

or railroad employee’s strike would.’”) (quoting Veliz, 2004 WL 2452851, at *3); Lenz, 431 F.3d

at 352 (considering “whether a strike by the employee would disrupt interstate commerce” as one

of the factors to be weighed in applying the transportation worker exemption). Plaintiffs argue

that their failure to deliver Defendants’ baked goods to Connecticut outlets as the result of a strike

would cause “a ripple effect in interstate commerce,” quoting Rittman, 383 F. Supp. 3d. at 1201

(Pls.’ Opp. at 16), but Plaintiffs present no evidence to indicate that the effects of such a strike

would be felt outside of their individual franchise territories within Connecticut. The fact that

Plaintiffs’ contracts expressly contemplate delegation of delivery work and all manner of

Plaintiffs’ business operations, moreover, undercuts the suggestion that Plaintiffs are personally

indispensable to the flow of goods in a manner akin to a traditional truck driver, or that Plaintiffs



in no way constitute “judicial admissions” “that Plaintiffs are within ‘a class of workers engaged in foreign or interstate
commerce’ under the FAA.” (Defs.’ Response to Sur-Reply at 2, ECF No. 49.) See, e.g., Freeman v. Easy Mobile
Labs, Inc., No. 1:16-CV-00018 (GNS), 2016 WL 4479545, at *2 n.2 (W.D. Ky. Aug. 24, 2016) (finding the Motor
Carrier Act exemption to the FLSA “irrelevant” with respect to “the issue of whether [the plaintiff] is excepted from
arbitration under Section 1 of the FAA”).

Plaintiffs also attach as an exhibit to their sur-reply a photograph of Plaintiff Bissonnette’s truck, which is registered
under Defendant Lepage’s name and contains a federal Department of Transportation identification number, as
evidence that “Plaintiffs are undoubtedly working for a ‘transportation company’ when they perform deliveries for
Lepage, because only an entity that operates commercial vehicles hauling cargo in interstate commerce must obtain a
federal DOT number.” (Pls.’ Sur-Reply at 3 n.4.) Again, however, while this evidence may support the notion that
some part of Plaintiffs’ work involves delivering goods in interstate commerce, it fails to overcome or even address
the other evidence put forth by the Defendants.

                                                           14
        Case 3:19-cv-00965-KAD Document 51 Filed 05/14/20 Page 15 of 15



are “so closely related to interstate commerce as to be part of it.” Waithaka, 404 F. Supp.3d at

343.

       Finally, the Court is mindful that the FAA exemption must be construed narrowly. See

Circuit City, 532 U.S. at 118; see also, e.g., Epic Sys. Corp. v. Lewis, 138 S. Ct. 1612, 1621 (2018)

(citing the “liberal federal policy favoring arbitration agreements”) (quotation marks and citation

omitted). To extend Section 1 of the FAA to those in Plaintiffs’ shoes on the current record would

do the precise opposite. The Court therefore holds that Plaintiffs are not transportation workers

under FAA Section 1 and that they accordingly must be compelled to arbitrate their claims

pursuant to the Arbitration Agreement incorporated in their Distributor Agreements.

Conclusion

       Because the Plaintiffs are not transportation workers under the FAA and because the parties

do not otherwise dispute that they entered into a binding arbitration agreement, the Court GRANTS

the Defendants’ motion to dismiss in favor of arbitration. The Clerk of Court shall enter judgment

in favor of the Defendants accordingly and is instructed to close the case. If, after the arbitration,

any party seeks further relief from the Court, the Clerk of the Court shall direct assign any such

motion or petition to the undersigned.

       SO ORDERED at Bridgeport, Connecticut, this 14th day of May 2020.



                                               /s/ Kari A. Dooley
                                               KARI A. DOOLEY
                                               UNITED STATES DISTRICT JUDGE




                                                 15
